Cagselil Secu NG 29g 7 FKRSOA DOSeMRBhBO1l Fikes chHI4RO paged ptr

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

GW HOLDINGS GROUP, LLC, a New York Limited Liability : Case No.: 18-cv-4997-JFK
Company,

Stet ie ‘ await
2B Ban gt A a A HG TE

   

Plaintiff,
- agamst -

CRUZANTL, INC., filk/a US HIGHLAND, INC., a Nevada
Corporation,

Defendant.

 

ORDER

WHEREAS, by Order, dated September 29, 2020 [ECF Doc. 77], the Court granted
Defendant Cruzani, Inc., f/k/a US Highland, Inc.’s (“Defendant”) counsel’s request to withdraw
as attorney of record for Defendant;

WHEREAS, by Order, dated September 29, 2020 [ECF Doc. 77], the Court ordered that
Defendant shall have thirty (30) days to appoint new counsel, after which the parties shall promptly
proceed to discovery under the supervision of Magistrate Judge Stewart D. Aaron;

WHEREAS, a conference was scheduled by the Court for November 10, 2020;

WHEREAS, no attorney has appeared at the November 10, 2020 conference on behalf of
Defendant, and within thirty (30) days as ordered by the Court.

NOW, THEREFORE, IT IS HEREBY ORDERED:

If Defendant, having a last known business address at 208 East 51“ Street #208, New
York, New York 10022, does not appear in this action through new counsel by November 30,
2020, this Court shail Order entry of a Default Judgment against Defendant.
SO ORDERED.

Dated: New York, New York
November J4, 2020
John F. Keenan
United States District Judge
